                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




US BANK N.A., as Trustee for the TST Home                   No. 3:18-cv-00404-SB
Equity Asset Trust 2005-1,

                      Plaintiff,                            ORDER

       v.

LEE MORRIS and LISA DIAMOND,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [8] on November 6,

2018, in which she recommends that the Court remand this case to state court for lack of subject

matter jurisdiction. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.



1 - ORDER
Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                       CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [8].

Accordingly, the Court REMANDS this case to the Washington County Circuit Court.

       IT IS SO ORDERED.



       DATED this           day of ________________, ________.




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
